Detailed action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Information Disclosure Statement
The information disclosure statement (IDS) submitted on  06/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered. 

Allowable Subject Matter
Claims 1-2, 5-11, 14-20 and 23-30  (renumbered 1-24, respectively) are allowed .

Terminal Disclaimer
The terminal disclaimer filed on 06/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/656,964 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 

Independent claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A method performed by a processor in a test entity for layer 2 sustained downlink maximum data rate decoding performance of a user equipment device, comprising: sending a first Packet Data Convergence Protocol (PDCP) status request to the user equipment device; sending downlink PDCP packets to the user equipment device during a measurement interval after sending the first PDCP status request to the user equipment device; receiving a physical layer (PHY) hybrid acknowledge request (HARQ) acknowledgement (ACK) or non-acknowledgement (NACK) from the user equipment device and determining expected missed layer 1 packets based on information included in the received PHY HARQ ACK/NACK; sending a second PDCP status request to the user equipment device after the measurement interval; receiving a PDCP status report from the user equipment device in response to the second PDCP status request; and determining missed layer 2 packets from a First Missing Count (FMC) value or bitmap included in the received PDCP status report.”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “sending to the user equipment device a non-access stratum (NAS) signaling message that requests at least one or more of: activation of a new downlink-only test mode that does not loopback data to the test entity in an uplink; or activation of a modified downlink-only test mode that does not loopback data to the test entity in the uplink;”, in combination with all other limitations of the claim. Claims 2 and 5-9 are allowable for depending on independent  1.

Independent claim 10 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A test entity computing device, comprising: a processor configured with processor-executable software instructions to: send a first Packet Data Convergence Protocol (PDCP) status request to the user equipment device; send downlink PDCP packets to the user equipment device during a measurement interval in response after the first PDCP status request to the user equipment device; receive a physical layer (PHY) hybrid acknowledge request (HARQ) acknowledgement (ACK) or non-acknowledgement (NACK) from the user equipment device and determine expected missed layer 1 packets based on information included in the received PHY HARQ ACK/NACK; send a second PDCP status request to the user equipment device after the measurement interval; receive a PDCP status report from the user equipment device in response to the second PDCP status request; and determining missed layer 2 packets from a First Missing Count (FMC) value or bitmap included in the received PDCP status report.”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “send to a user equipment device a non-access stratum (NAS) signaling message that requests at least one or more of: activation of a new downlink-only test mode that does not loopback data to the test entity computing device in an uplink; or activation of a modified downlink-only test mode that does not loopback data to the test entity computing device in the uplink;”, in combination with all other limitations of the claim. Claims 11 and 14-18 are allowable for depending on independent  10.

Independent claim 19 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A non-transitory computer readable storage medium having stored thereon processor-executable software instructions configured to cause a processor in a test entity computing device to perform operations comprising: sending a first Packet Data Convergence Protocol (PDCP) status request to the user equipment device; sending downlink PDCP packets to the user equipment device during a measurement interval after to sending the first PDCP status request to the user equipment device; receiving a physical layer (PHY) hybrid acknowledge request (HARQ) acknowledgement (ACK) or non-acknowledgement (NACK) from the user equipment device and determining expected missed layer 1 packets based on information included in the received PHY HARQ ACK/NACK; sending a second PDCP status request to the user equipment device after the measurement interval; receiving a PDCP status report from the user equipment device in response to the second PDCP status request; and determining missed layer 2 packets from a First Missing Count (FMC) value or bitmap included in the received PDCP status report.”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “sending to a user equipment device a non-access stratum (NAS) signaling message that requests at least one or more of: activation of a new downlink-only test mode that does not loopback data to the test entity computing device in an uplink; or activation of a modified downlink-only test mode that does not loopback data to the test entity computing device in an uplink;;”, in combination with all other limitations of the claim. Claims 20 and 23-27 are allowable for depending on independent  19.

Independent claim 28 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A test entity computing device, comprising: means for sending a first Packet Data Convergence Protocol (PDCP) status request to the user equipment device; means for sending downlink PDCP packets to the user equipment device during a measurement interval after sending the first PDCP status request to the user equipment device; means for receiving a physical layer (PHY) hybrid acknowledge request (HARQ) acknowledgement (ACK) or non-acknowledgement (NACK) from the user equipment device and determining expected missed layer 1 packets based on information included in the received PHY HARQ ACK/NACK;    means for sending a second PDCP status request to the user equipment device after the measurement interval; means for receiving a PDCP status report from the user equipment device in response to the second PDCP status request; and means for determining missed layer 2 packets from a First Missing Count (FMC) value or bitmap included in the received PDCP status report.”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “means for sending to a user equipment device a non-access stratum (NAS) signaling message that requests at least one or more of: activation of a new downlink-only test mode that does not loopback data to a test entity in an uplink; or activation of a modified downlink-only test mode that does not loopback data to the test entity in the uplink”, in combination with all other limitations of the claim. 

Independent claim 29 is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A method performed by a processor in a test entity for layer 2 sustained downlink maximum data rate decoding performance of a user equipment device, comprising: sending to the user equipment device a non-access stratum (NAS) signaling message that requests activation the modified test mode; sending a first Packet Data Convergence Protocol (PDCP) status request to the user equipment device; sending downlink PDCP packets to the user equipment device during a measurement interval after sending the first PDCP status request to the user equipment device; receiving a physical layer (PHY) hybrid acknowledge request (HARQ) acknowledgement (ACK) or non-acknowledgement (NACK) from the user equipment device and determining expected missed layer 1 packets based on information included in the received PHY HARQ ACK/NACK; sending a second PDCP status request to the user equipment device after the measurement interval; receiving a PDCP status report from the user equipment device in response to the second PDCP status request; and determining missed layer 2 packets from a First Missing Count (FMC) value or bitmap included in the received PDCP status report.”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “modifying an existing test mode to not loopback data to the test entity in an uplink;”, in combination with all other limitations of the claim. 

Independent claim 30  is allowable over the prior art of record for at least the reason that, even though the prior art discloses: “A test entity computing device, comprising: a processor configured with processor-executable software instructions to: send to a user equipment device a non-access stratum (NAS) signaling message that requests activation of the modified test mode; send a first Packet Data Convergence Protocol (PDCP) status request to the user equipment device; send downlink PDCP packets to the user equipment device during a measurement interval in response after the first PDCP status request to the user equipment device; receive a physical layer (PHY) hybrid acknowledge request (HARQ) acknowledgement (ACK) or non-acknowledgement (NACK) from the user equipment device and determine expected missed layer 1 packets based on information included in the received PHY HARQ ACK/NACK; send a second PDCP status request to the user equipment device after the measurement interval; receive a PDCP status report from the user equipment device in response to the second PDCP status request; and determining missed layer 2 packets from a First Missing Count (FMC) value or bitmap included in the received PDCP status report..”; the prior art fails to teach, or reasonably suggest, that the following conditions are satisfied : “modify an existing test mode to not loopback data to the test entity in an uplink”, in combination with all other limitations of the claim. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in independent claims 1, 10, 19 and 28-30 with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than payment of
the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467